UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22417 Destra Investment Trust (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL60606 (Address of principal executive offices) (Zip code) Derek Mullins One North Wacker, 48th Floor Chicago, IL60606 (Name and address of agent for service) Registrant's telephone number, including area code:1-312-843-6161 Date of fiscal year end:September 30 Date of reporting period:September 30, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Dividend Total Return Fund Annual Report September 30, 2015 Table of Contents Shareholder Letter 3 Discussion of Fund Performance 5 Portfolio Manager Letter 7 Fund Risk Disclosures 10 Overview of Fund Expenses 11 Portfolio of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to the Financial Statements 19 Report of Independent Registered Public Accounting Firm 24 Supplemental Information 25 Board of Trustees and Officers 26 Trust Information 31 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Fellow Shareholders, Thank you for investing in the Destra Dividend Total Return Fund. Destra provides investors and their advisors access to specialty-based asset managers with original investment theories. We strive to give mutual fund investors access to investment products with a differentiated point of view, through our Destra Family of Mutual Funds. Destra’s investment products are developed with the goal of helping investors realize their long-term investment objectives. Market Summary For the fiscal year-ended September 30, 2015 (the “period surveyed”), US equity markets, as represented by the S&P 500® Index (“S&P 500”), were essentially flat with a total return of (0.61%). Fixed income markets, however, posted a positive return with the Barclays US Aggregate Bond Index (“Barclays Agg”) generating a total return of 2.94% for the period surveyed. The fourth quarter of 2014 marked the end of the US Federal Reserve’s (the “Fed”) multi-trillion, multi-year asset buying program – more commonly referred to as “Quantitative Easing”. Even though the Fed reiterated its commitment to maintaining record low interest rates for “a considerable time”, investors interpreted the Fed’s action as a sign that interest rates would increase in the near future and a rather sharp sell-off in US equities ensued during October 2014. Ultimately, investors’ concerns about rising interest rates were unfounded as many key interest rates decreased during the period surveyed. The yield on the 10-year US Treasury, a key measure of interest rates, began at 2.52% and ended the period surveyed at 2.06%. The 30-year US Treasury followed a similar path as its yield ended the period surveyed at 2.87% after beginning at 3.21%. Investors’ focus on interest rates quickly shifted to the precipitous fall in the price of oil and its perceived effects (good and bad) on the US economy. On the positive side, falling oil prices translates to lower gas prices for consumers which may boost consumer spending which is the largest driver of domestic GDP. A potential negative impact from rapidly falling energy prices is the impact it has on job creation and capital spending by energy companies. To this point, the largest impact the decline in energy prices has had is on energy stocks themselves which have substantially underperformed the broad market. While falling commodity prices, mixed economic data and investors’ interest rate concerns weighed on US equity markets, the S&P 500 continued to set temporary record highs during Q4 2014, Q1 2015 and Q2 2015. The S&P 500 closed at a record high of 2,128 on July 20, 2015 and then gave back all of the gains during the period surveyed throughout the balance of Q3. During the third quarter of 2015, US equities endured their worst quarterly decline in four years (S&P 500 Index was down 6.44%) as investors fretted about the extent of the economic slowdown in China and emerging markets and what this slowdown may portend for global growth. Additionally, the strong performance of the healthcare sector came to abrupt halt in late-Q3 on concerns surrounding the pricing power of certain pharmaceutical companies. While the Fed delayed its much-anticipated departure from its extremely accommodative monetary policy during their September 2015 policy meeting, this was not taken as a positive signal by investors. Investors instead focused on the comments made by Fed chair Janet Yellen at the subsequent news conference, where Ms. Yellen cited worries about the global economic outlook in explaining the decision to delay an interest rate increase. The CBOE Volatility Index (“VIX”) which is often referred to as “Investors’ Fear Index” spiked during mid-to-late Q3. The VIX had been in a placid range-bound state during much of the period surveyed until it catapulted higher in late-August. While heightened volatility may dissuade certain investors from committing additional assets to their current investment programs, we believe this volatility may create opportunities to buy and sell assets at attractive valuations which may benefit long-term investors in actively-managed products. We believe that our Funds’ investment managers are very well positioned to capitalize on the potential opportunities posed by additional volatility as they each employ thoughtful fundamental analysis and asset selection. 3 Destra Capital We believe that experience sets Destra Capital apart. Destra’s team of investment professionals have decades of knowledge in their areas of expertise. This allows Destra to rise above fleeting market statistics and provides perspective to us when designing our portfolio-enhancing investment strategies and products. By confidently taking the long view, we believe that we build investment strategies that forgo what’s currently in favor for what’s right for long-term investors. We believe our investment managers continue to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us and we can assure you that we will work every day in an effort to earn your confidence. Sincerely, Destra Capital Advisors LLC Important Notice: Net asset values (“NAVs”) from August 24, 2015 to August 28, 2015 for the Destra Dividend Total Return Fund (the “Fund”) may have reflected Fund pricing and/or holdings as of a prior date and may not have been accurately reported due to the inability to receive timely and accurate NAVs from the Fund’s external NAV provider. The Fund’s Investment Advisor has been advised that the Funds’ external provider of NAVs commenced timely and accurate processing as of Monday, August 31, 2015. All NAVs from August 24, 2015 to August 28, 2015 have been received and account balances and transactions have been updated, as needed. No action is required of shareholders in connection with their accounts. Index Information S&P 500® Index – a market capitalization weighted index of 500 large companies which have their common stock listed on the NYSE or NASDAQ. The S&P 500® Index is an unmanaged index considered representative of the US stock market. Barclays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-through securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. 4 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Dividend Total Return Fund Average Annual Total Returns as of September 30, 2015 Inception Date: August 10, 2011 Inception Date: November 1, 2011 Share Class 1 year 3 year Life of Fund Share Class 1 year 3 year Life of Fund A at NAV -13.43% 5.18% 9.13% C at NAV -14.07% 4.39% 6.07% A with Load -18.42% 3.13% 7.57% C with Load -14.90% 4.39% 6.07% I at NAV -13.14% 5.54% 9.50% S&P 500 Index -0.61% 12.40% 15.10% S&P 500 Index -0.61% 12.40% 13.94% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment advisor. Fund returns include the reinvestment of distributions. S&P 500 Index – a capitalization weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses, or other costs. Performance reflects reinvestments of all dividend and capital gains distributions if any. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 5 DESTRA DIVIDEND TOTAL RETURN FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) (CONTINUED) As of September 30, 2015 Top 10 Issuers % of Total Investments Weyerhaeuser Co. 4.1% Lamar Advertising Co. 3.9% Cisco Systems, Inc. 3.9% General Electric Co. 3.8% Johnson & Johnson 3.4% Procter & Gamble Co. (The) 3.3% Enterprise Products Partners LP 3.3% Microsoft Corp. 3.3% American Water Works Co., Inc. 3.0% Energy Transfer Equity LP 3.0% Portfolio Characteristics Fund Index Number of Holdings 45 Average Market Cap $80.8 bil $35.2 bil Price to Earnings Ratio 22.9x 17.7x Price to Book Ratio 3.3x 4.9x Master Limited Partnerships 14.8% N/A Holdings sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. 6 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Dividend Total Return Fund (the “Fund”) is sub-advised by investment manager Miller/Howard Investments, Inc. (“Miller/Howard”). The Fund’s investment objective is to seek long-term total return and current income. Miller/Howard has been managing income-oriented equity strategies since 1991. They believe that financially strong stocks with rising dividends offer the prospects of consistent performance as well as potential added value. Their research shows that dividends can be large contributors to total returns, and that by focusing on companies with a consistent track record of increasing their dividends, investors have an opportunity to generate superior risk-adjusted performance over time. To accomplish this goal the Fund will, in normal markets, seek to invest at least 80% of its net assets in income producing equity securities. The securities in which the Fund may invest include common stocks, preferred shares, convertible securities, warrants, shares of other investment companies and securities, or other instruments whose price is linked to the value of common stock, depositary receipts, and securities of master limited partnerships (MLPs). The Fund may invest up to 20% of its assets in securities denominated in non-U.S. dollar currencies, and up to 25% of its assets in MLPs. The following report is their review of the Fund’s performance over the Fund’s 2015 fiscal year and an outlook for the markets the Fund invests in going forward. Investing Environment Energy prices dropped sharply this past year with the spot price of West Texas Intermediate crude oil (“WTI Crude Oil”) falling approximately 50% over the one-year period ended September 30, 2015. Debate has continued on a timetable for the Fed to increase rates. For the past couple of years, investors have been pushing out their expectations of a Fed rate increase. Currently, despite predictions by Fed officials of an increase by the end of 2015, only about half of investors think an increase will actually occur. The Fed has cried wolf so many times about interest rate increases and decided not to raise that investors are skeptical. In September, the Fed still didn’t lift rates but 13 of the 17 Fed Governors, down from 15 in June, predict that they’ll raise them by year’s end. Time is running out for a 2015 raise: The Fed only has two meetings left this year. During the most recent quarter, the Fed’s reasoning for holding off had to do with below-target inflation rates in the US and heightened economic uncertainties abroad. We wonder what momentous economic event they expect by the October or December meeting. A US inflationary spike? A stimulus-inspired growth spurt in China? Dr. Draghi’s Magic Elixir? Since the Fed’s latest decision not to raise rates, US income stocks have been behaving better relative to the broad market, and perhaps this is the start of investors fully discounting the Fed’s threats of impending higher rates. Even when the Fed does make a small move on short rates, we doubt that it will significantly impact long rates. Performance Discussion During the one-year period ended September 30, 2015 (the “period surveyed”), the Fund’s Class A shares produced a total return of (13.43%) based on Net Asset Value (“NAV”), the Class I shares produced a total return of (13.14%) on NAV and the Class C shares produced a total return of (14.07%) on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 Index¹ (“S&P 500”), produced a total return of (0.61%). Underperformance of the portfolio may be attributed to our exposure in energy. Our bottom contributors were all energy names participating in the midstream segment. Although the midstream companies we focus on have very little fundamental impact from commodity prices due to their toll-road business model, near term we saw their prices collaterally impacted by the headwind in energy prices. The WTI Crude Oil spot price fell approximately 50% during this 12-month period. Our allocation to energy at the beginning of the period was 27.5% (of which pipelines/midstream was 21.8%) versus 9.7% for the S&P 500. At the period’s end, allocation to energy was 21.3% vs. 6.9% for the S&P 500. The largest contributor to total return for the S&P 500 during the period surveyed was the consumer discretionary sector, which returned 13.18% during the period. The S&P 500 had an allocation of approximately 12% at the beginning of the period, ending at just over 13%. The Fund began the period 5.5% allocated to consumer discretionary, ending the period with a 4.2% allocation. The underperformance of approximately 7.1% in the consumer discretionary sector was due to stock selection. Where energy was a detractor for the benchmark, headwinds in the energy sector had a ¹ S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. 7 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER (UNAUDITED) (CONTINUED) larger impact on our portfolio due to our overweight. Moreover, dividend stocks were out of favor toward the end of the period. We regularly segment the dividend-paying investment universe into 10 equal weighted deciles, with the 10th decile representing the top 10% highest yielding payers in the market. With an average yield of 4.4% at the beginning of 2015, the stocks in this strategy reside, on average, in the 9th decile. The 9th decile of stocks was down 13.4% YTD, lagging the broad market by 810 basis points this year. The 10th decile stocks lagged by 1440 bps. This environment places dividend stocks at the cheapest levels we have witnessed in quite some time. The indicated yield at the close of the period on the underlying fund portfolio was 4.94%, 2.67% greater than the 2.27% yield for the benchmark. Our top contributors came from two sectors, utilities and financials. Of the top five contributors to the fund during the period ended September 30, 2015, two were utilities (American Water Works – 3.03% of Total Assets and NiSource Inc – 1.18% of Total Assets) and two sold securities were REITs (Lamar Adverting Co – 3.93% of Total Assets and Digital Realty Trust – 2.70% of Total Assets). The fifth was CME Groups a financial services company. The bottom five contributors for the fund were all energy midstream/pipeline companies. Four of these were Master Limited Partnerships (Plains All American Pipeline LP – 2.41% of Total Assets, Enterprise Product Partners LP – 3.29% of Total Assets, Energy Transfer Equity LP – 3.02% of Total Assets, Energy Transfer Partners LP – 2.96% of Total Assets) and the fifth was Kinder Morgan, Inc. – 2.67% of Total Assets. Portfolio Activity During the fourth quarter of 2014, the following transactions occurred in the portfolio – the transactions below outline new additions to the portfolio or removal of a security from the portfolio. Buy/Sell Name % of Total Assets Rationale BUY STMicroelectronics NV 1.09% Low historic valuation and turnaround beginning. NY Shares Climax technical bottom confirmed. BUY MarkWest Energy Partners LP 1.91% Beneficiary of increasing natural gas production within its footprint; strong distribution grower. SELL Linn Energy, LLC 0.00% Sold because of concerns over debt service and cash flow safety in lower oil price environment. SELL Darden Restaurants, Inc 0.00% Taking profits on decent quarterly results. First leg of turnaround is complete, but next phase involves added uncertainty and risks of a hedge fund running a complex public company. A higher valuation now provides less cushion. During the first quarter of 2015, the following transactions occurred in the portfolio – the transactions below outline new additions to the portfolio or removal of a security from the portfolio. Buy/Sell Name % of Total Assets Rationale BUY Coach, Inc. 2.30% Very cheap, min debt, safe yield. Company taking steps to implement turnaround, including adding high end show line with recent purchase. Technical bottom in place. BUY Domtar Corp 2.23% Outstanding earnings, very cheap, growth from fluff pulp, possible tariff assistance against import dumping, technical buy signal, ample div coverage, expect div increase in June. SELL Ensco plc 0.00% Lack of demand from majors reflected in declining offshore rig count. Headwinds in energy prices persist, putting pressure on security of current dividend. New rig supply likely to pressure rates for some time. SELL Intel Corp 0.00% Disappointing guidance downside surprise. During the second quarter of 2015, the following transactions occurred - the transactions below outline new additions to the portfolio or removal of a security from the portfolio. 8 DESTRA DIVIDEND TOTAL RETURN FUND DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO MANAGER LETTER (UNAUDITED) (CONTINUED) Buy/Sell Name % of Total Assets Rationale BUY GameStop Corp. – Class A 1.90% Trading at a steep discount on secular concerns around video game retailers. Cash flow easily supports recently increased dividend. Sales are inflecting. Company has several incubator brands that could drive surprising growth. Virtual reality a longer term potential catalyst. BUY Procter & Gamble Co. (The) 3.31% Company is acting successfully on rationalization plan, yield high relative to history and valuation low; bottoming price activity evident with low fundamental and technical risk. SELL CME Group 0.00% Taking profits and making room for new buy. SELL Baxter International Inc. 0.00% Spinoff will result in two low-yield stocks. During the third quarter of 2015, the following transactions occurred in the portfolio – the transactions below outline new additions to the portfolio or removal of a security from the portfolio. Buy/Sell Name % of Total Assets Rationale BUY JM Smucker Co. (The) 0.83% Excellent quarterly report with big revenue increase, new businesses contributing; modest relative historic valuation; technical buy signal. Adds diversification. SELL Columbia Pipeline Group, Inc. 0.00% Yield too low for the strategy; took advantage of current liquidity. SELL Golar LNG Ltd. 0.00% Sold because of the company’s large capital needs to execute long-term strategy and current spot-market weakness for LNG tanker leases, both endangering the dividend. There were no material changes to portfolio positioning over the past 12 months. Because we are bottom up investors our sector weights are a result of the fundamental attributes of our companies and not a result of an overarching macro philosophy. There were no material changes to portfolio strategy over the past 12 months. Our strategy continues to be a diversified, dividend-growth equity portfolio that seeks high current dividend income plus growth of income and principal. Our disciplined investment process continues to focus on compounding income—not style, sector, or asset allocation—which we understand to be the main driver of long-term returns. Consistent with our firm philosophy, this portfolio invests in financially strong companies with rising dividends. Our disciplined investment process focuses on compounding income—not style, sector, or asset allocation—which is the main driver of long-term returns. Many studies, including our own, show that dividend-paying stocks have historically outperformed non-dividend-paying stocks, and companies that increase their dividends tend to perform the best. Stock prices may fluctuate, but dividends, when paid, are always positive. And unlike bonds (with static income), equities with growth of income help protect investors from the ravages of inflation. Even a “tame” inflation rate of 2.5% can destroy almost two thirds of an investor’s purchasing power over 20 years. Perspective & Outlook As other currencies pursue their own version of quantitative easing, the combination of higher income available from US dividend stocks and better potential for growth could draw worldwide investors into our universe of stocks. We’re not in the business of picking inflection points, but it’s hard not to envision dividends once again gaining luster in our current environment. Dividend payers have been conspicuous laggards for three years—a highly unusual condition in the history of the markets, where higher-dividend-paying stocks are categorically a persistent source of excess returns over long periods. Many of the more mature economic sectors overrepresented in the higher dividend deciles, such as energy pipelines and REITs, have experienced specific issues that should nonetheless prove transitory. Indeed, our portfolio of steady eddies has been faring just fine fundamentally, with 30 holdings declaring dividend increases year-to-date (67% of the portfolio) and no cuts. Across the portfolio, we continue to expect a minimum 6% “pay raise” this year, when all is said and done. With the recent decline in stock prices, new money put to work in this portfolio today can, in effect, pick up two years’ worth of dividend increases at the current pace of growth, as our portfolio yield of 5% is now considerably higher that it was just three months ago. 9 DESTRA DIVIDEND TOTAL RETURN FUND FUND RISK DISCLOSURES –DESTRA DIVIDEND TOTAL RETURN FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-Advisor beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-Advisor control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877.855.3434 or access our website at destracapital.com. 10 OVERVIEW OF FUND EXPENSES ASOFSEPTEMBER 30, 2015 (UNAUDITED) As a shareholder of the Destra Investment Trust, you incur advisory fees and other fund expenses. The expense examples below (the “Example”) are intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 4/01/15 to 9/30/15” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expense Expenses Ratio Paid Beginning Ending During the During the Account Account Period Period Value Value 4/1/15 to 4/1/15 to 4/1/2015 9/30/2015 9/30/15 9/30/15† Destra Dividend Total Return Fund Class A Actual $ $ % $ Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class C Actual % Hypothetical (5% return before expenses) % Destra Dividend Total Return Fund Class I Actual % Hypothetical (5% return before expenses) % † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the average account value forthe period, multiplied by 183/365 (to reflect the six-month period). 11 DESTRA DIVIDEND TOTAL RETURN FUND PORTFOLIO OF INVESTMENTS September 30, 2015 Number of Shares Description Fair Value Common Stocks - 99.5% Consumer Discretionary - 4.2% Coach, Inc $ 1,366,161 GameStop Corp. - Class A Consumer Staples - 4.1% JM Smucker Co. (The) Procter & Gamble Co. (The) Energy - 21.4% Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan, Inc MarkWest Energy Partners LP ONEOK Partners LP Plains All American Pipeline LP Spectra Energy Corp The Williams Cos., Inc Financials - 17.1% Ares Capital Corp Bank of Montreal (Canada) Digital Realty Trust, Inc HCP, Inc Host Hotels & Resorts, Inc Lamar Advertising Co. - Class A OMEGA Healthcare Investors, Inc Senior Housing Properties Trust Weyerhaeuser Co Health Care - 15.8% AbbVie, Inc GlaxoSmithKline PLC, ADR (United Kingdom) Johnson & Johnson Merck & Co., Inc Novartis AG, ADR (Switzerland) Pfizer, Inc Industrials - 5.4% Eaton Corp. PLC General Electric Co Information Technology - 13.8% Cisco Systems, Inc Maxim Integrated Products, Inc Microchip Technology, Inc Microsoft Corp Seagate Technology PLC Number of Shares Description Fair Value Information Technology (continued) STMicroelectronics NV - NY Shares (Switzerland) $ 646,570 Materials - 5.2% Domtar Corp LyondellBasell Industries NV - Class A Telecommunication Services - 6.0% AT&T, Inc BCE, Inc. (Canada) Verizon Communications, Inc Vodafone Group PLC, ADR (United Kingdom) Utilities - 6.5% American Water Works Co., Inc. National Grid PLC, ADR (United Kingdom) NiSource, Inc Total Common Stocks (Cost $59,874,380) Money Market Mutual Fund - 0.9% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.12% (a) (Cost $551,899) Total Investments - 100.4% (Cost $60,426,279) Liabilities in excess of other Assets - (0.4%) Net Assets - 100.0% $ 59,287,327 % of Summary by Country Fair Value Net Assets Canada $ % Switzerland United Kingdom United States Total Investments Liabilities in excess of other Assets ) ) Net Assets $ % ADR – American Depositary Receipt LP – Limited Partnership NV – Publicly Traded Company PLC – Public Limited Company (a) Interest rate shown reflects 1 day yield as ofSeptember 30, 2015. The accompanying notes are an integral part of these financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES SEPTEMBER 30, 2015 Assets Investments: Investments at cost $ Net unrealized depreciation ) Total investments at value Receivables: Capital shares sold Dividends and interest Foreign tax reclaims Prepaid expenses Total assets Liabilities Payables: Capital shares redeemed Legal fees Due to advisor Audit fees Transfer agent fees Compliance fees Trustees’ fees Blue Sky fees Distribution payable Other expenses and liabilities Total liabilities Net Assets $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized depreciation on investments ) Net Assets $ Net Assets Class A $ Class C $ Class I $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ Maximum Offering Price Per Share (includes sales charge of 5.75%) $ Class C $ Class I $ The accompanying notes are an integral part of these financial statements. 13 STATEMENT OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2015 Investment Income Dividends $ Less: foreign taxes withheld ) Total Investment Income Expenses Advisory fees Transfer agent fees Administration and accounting fees Legal fees Distribution fees Class A Distribution fees Class C Blue Sky Class A Blue Sky Class C Blue Sky Class I Compliance fees Shareholder reporting fees Audit fees Trustees’ fees and expenses Insurance fees Custody fees Other expenses Total expenses Less: expense waivers and reimbursements ) Net expenses Net Investment Income $ Realized and Unrealized Gain (Loss): Net realized gain on investments in securities Net change in unrealized depreciation on investments in securities ) Net realized and unrealized loss on investments in securities ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 14 STATEMENTS OF CHANGES IN NET ASSETS For the For the year year ended ended September 30, September 30, Increase (Decrease) in Net Assets Resulting from Operations Net investment income $ $ Net realized gain on investments in securities Net change in unrealized appreciation (depreciation) on investments in securities ) Net increase (decrease) in net assets resulting from operations ) Class A Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class C Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class I Distribution to Shareholders Net investment income ) ) Net realized gain ) ) Total distributions to shareholders ) ) Class A Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Net increase (decrease) from capital share transactions ) Class C Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) ) Redemption fees Net increase from capital share transactions Total increase (decrease) in net assets ) Net Assets Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ The accompanying notes are an integral part of these financial statements. 15 STATEMENTS OF CHANGES IN NET ASSETS (CONTINUED) For the For the year year ended ended September 30, September 30, Class A Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class C Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year Class I Change in Shares Outstanding Shares outstanding, beginning of year Shares sold Shares reinvested Shares redeemed ) ) Shares outstanding, end of year The accompanying notes are an integral part of these financial statements. 16 FINANCIAL HIGHLIGHTS FOR A SHARE OF COMMON STOCK OUTSTANDING THROUGHOUT THE PERIODS INDICATED. For the For the For the For the For the period year year year year August 10, ended ended ended ended 2011* to September 30, September 30, September 30, September 30, September 30, Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) Net Increase (Decrease) in Net Asset Value from Operations ) Distributions paid to shareholders from: Net investment income ) — Net realized gain ) ) — —
